OPINION
McDONALD, Chief Justice.
Final judgment was rendered in this cause on May 22, 1967 after trial before the court without a jury. Appellant gave notice of appeal on the same day, and on June 20, 1967 filed her appeal bond. No Transcript or Statement of Facts has been filed in this court, nor has appellant filed motion for enlargement of time within which to do so. More than 75 days have elapsed since judgment, and more than 30 days since the last date upon which appellant could for good cause seek enlargement of time.
Appellee has filed its motion for affirmance on certificate under Rule 387, Texas Rules of Civil Procedure. Motion granted at cost of appellee.
Affirmed on certificate.